    Case 20-62128-pmb           Doc 76     Filed 08/21/20 Entered 08/21/20 13:59:34                  Desc Main
                                          Document      Page 1 of 11




                              UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF GEORGIA
                                      ATLANTA DIVISION

        IN RE:                                            )        CHAPTER 11
                                                          )
    Blvck Bvlled Investments, LLC,                        )        CASE NO. 20-62128
                                                          )
                Debtor.                                   )
                                  DEBTOR’S PLAN OF REORGANIZATION

                                                    ARTICLE I
                                                    SUMMARY

        This Plan of Reorganization (the “Plan”) under chapter 11 of the Bankruptcy Code (the “Code”) proposes
to pay creditors of Blvck Bvlled Investments, LLC (the “Debtor”) from future income of the business.

         This Plan provides for 3 (three) classes of secured claims and one class of equity security holders. There are
no unsecured creditors. This Plan also provides for the payment of administrative claims in full as of the effective
date of this Plan.

        All creditors and equity security holders should refer to Articles III through VI of this Plan for information
regarding the precise treatment of their claim. A disclosure statement that provides more detailed information
regarding this Plan and the rights of creditors and equity security holders has been circulated with this Plan. Your
rights may be affected. You should read these papers carefully and discuss them with your attorney, if you
have one. (If you do not have an attorney, you may wish to consult one.)

                                                  DEFINITIONS

1.1 “Administrative Bar Date” means the first Business Day thirty (30) days after the Effective Date, and
    is the date by which all Administrative Claims must be filed with the Bankruptcy Court, except as
    otherwise provided in the Plan.

1.2 “Administrative Claim” means any cost or expense of administration of the Estate allowed under §
    503(b) of the Bankruptcy Code, proof (or request for payment or approval) of which is timely filed by
    the Administrative Bar Date, and any fees and charges assessed against the estate under 28 U.S.C. §
    1930.

1.3 “Allowed Claim” means a Claim against the Debtor(s) (a) which is listed in the Debtor’s Schedules
    (as amended), other than a Disputed Claim or a Claim to which an objection has been interposed; or
    (b) proof of which has been timely filed and with respect to which no timely filed objection to the
    allowance thereof has been interposed; or (c) which has been allowed by the Court in a Final Order,
    but only in the amount allowed. An Allowed Claim shall not include unmatured or post-petition
    interest unless otherwise stated in the Plan.

1.4 “Assets” means all property, real or personal, in which the Debtor(s) has/have an interest.
1.5 “Avoidance Actions” means proceedings commenced under Chapter 5 of the Bankruptcy Code.
   Case 20-62128-pmb          Doc 76    Filed 08/21/20 Entered 08/21/20 13:59:34             Desc Main
                                       Document      Page 2 of 11




1.6 “Ballot” means the form distributed to each holder of an impaired Claim on which is to be indicated,
among other things, acceptance or rejection of the Plan.

1.7 “Bankruptcy Code” means Title 11 of the United States Code.

1.8 “Bankruptcy Court” means the United States Bankruptcy Court for the Northern District of Georgia,
or if such court ceases to exercise jurisdiction over the Case, the court or adjunct thereof that exercises
jurisdiction over the Case.

1.9 “Bankruptcy Rules” means (i) the Federal Rules of Bankruptcy Procedure, and (ii) the Local
Bankruptcy Rules for the Bankruptcy Court, in either case, as now in effect or hereinafter amended
(except that all time periods herein shall be calculated in accordance with the Bankruptcy Rules as in
effect on the date hereof).

1.10 “Bar Date” means the date designated by the Bankruptcy Court as the last date for filing a proof of
claim or proof of interest, as the case may be, against the Debtor.

1.11 “Business Day” means any day except Saturday, Sunday, or other day on which commercial banks in
the State of Georgia are authorized or required by law to close, or any other “legal holiday” as defined in
Bankruptcy Rule 9006(a).

1.12 “Case” means the case commenced under Chapter 11 of the Code pending in the Bankruptcy Court,
and bearing Case No. 20-62128.

1.13 “Cash” means United States currency, drafts, checks, deposit accounts or other cash equivalents.

1.14 “Claim” means a claim as defined in § 101(5) of the Code.

1.15 “Claimant” means a Person holding a Claim against the Debtor.

1.16 “Class” means each class of Claims or Interests established and set forth in Article II of the Plan.

1.17 “Collateral” means any property or interest in property of the Debtor subject to a Lien to secure the
payment or performance of a Claim, which Lien is not subject to avoidance or otherwise invalid under the
Code or applicable state law.

1.18 “Confirmation” means the entry of a Final Order of the Bankruptcy Court confirming the Plan.

1.19 “Confirmation Date” means the date on which the Confirmation Order is entered by the Bankruptcy
Court.

1.20 “Confirmation Hearing” means the hearing under § 1128 of the Code scheduled by the Bankruptcy
Court for consideration of Confirmation of the Plan as it may be continued from time to time.

1.21 “Confirmation Order” means the order of the Bankruptcy Court confirming the Plan.

1.22 “Creditor” means the holder of a Claim.
   Case 20-62128-pmb          Doc 76    Filed 08/21/20 Entered 08/21/20 13:59:34              Desc Main
                                       Document      Page 3 of 11



1.23 “Days” shall be calculated in accordance with Rule 6 of the Federal Rules of Civil Procedure.

1.24 “Debtor” means Blvck Bvlled Investments, LLC

1.25 “Disclosure Statement” means the Disclosure Statement filed or to be filed by Debtor in connection
with this Plan, as modified, if applicable.

1.26 “Disputed Claim” means a Claim:
       (a) which is listed as disputed or contingent in the Debtors’ Schedules as filed or as amended, or
       (b) which is listed as disputed under any provision of this Plan, or
       (c) as to which a proof of claim was timely filed and an objection to such Claim was filed within
          60 days after the Effective Date.

1.27 “Effective Date” means the date that is 30 days after the Confirmation Order becomes a Final Order.

1.28 “Equipment” means all machinery, tools, motor vehicles, furniture and fixtures, and all parts thereof
and all accessions thereto and all software related thereto, including software that is embedded in and is
part of said Equipment, so as not to include any Inventory.

1.29 “Exempt Property” means property claimed as exempt on Schedule C (as amended, if applicable)
filed by the Debtor, unless such exemption has been disallowed by the Bankruptcy Court upon timely
objection.

1.30 “Estate” means the bankruptcy estate(s) of the Debtor. The use of the term in the singular does not
mean that the estates are substantively consolidated.

1.31 “Executory Contracts” means all contracts, including unexpired leases, to which the Debtor
was/were a party on the Petition Date and which were executory within the meaning of § 365 of the Code
and which may be assumed or rejected by the Debtor.

1.32 “Final Decree” means the Final Order of the Bankruptcy Court that closes and dismisses the Case.

1.33 “Final Order” means an order or judgment of the Bankruptcy Court as entered on the docket in the
case, that has not been reversed, stayed, modified, or amended, and as to which, either (i) the time to
appeal or seek certiorari has expired and no appeal or petition for certiorari has been timely filed, or (ii)
any appeal or petition for certiorari that has been filed has been resolved by the highest court to which the
order or judgment was appealed from or from which certiorari was sought.

1.34 “Inventory” means all goods held for sale or lease, including all raw materials, work in process,
finished goods, and material used or consumed in the manufacture, production, preparation or shipping
thereof, so as not to include any Equipment.

1.35 “Lien” has the meaning set forth in §101(37) of the Code.

1.35A “Material Default” of the Debtor shall occur if (1) Debtor fails to make any payment required
under the Plan, or to perform any other obligation required under the Plan, for more than 30 calendar days
after the time specified in the Plan for such payment or other performance; (2) upon such failure, the
affected creditor has served upon Debtor and Debtor’s attorney a written notice of Debtor’s default; and
(3) Debtor fails within 30 calendar days after the date of service of the notice of default either: (i) to cure
   Case 20-62128-pmb          Doc 76    Filed 08/21/20 Entered 08/21/20 13:59:34              Desc Main
                                       Document      Page 4 of 11



the default; or (ii) to obtain from the court or affected creditor an extension of time to cure the default, or
a determination that no default occurred.

1.36 “Miscellaneous Assets” means Assets other than Inventory, Equipment, Accounts Receivable or
Avoidance Actions.

1.37 “Person” means an individual, a corporation, a partnership, an association, a joint stock company, a
joint venture, an estate, a trust, an unincorporated organization, a government, or any political subdivision
thereof, or other legal entity.

1.38 “Petition Date” means February 2, 2020, the date on which the voluntary petition for relief under
Chapter 11 of the Code was filed by the Debtor.

1.39 “Plan” means this Plan, as it may be amended from time to time.

1.40 “Priority Claim” means a Claim made pursuant to § 507(a) of the Code, other than an Administrative
Claim or a Professional Claim.

1.41 “Priority Tax Claim” means any Allowed Claim for taxes, including without limitation, income,
property, withholding, payroll or excise taxes, or any penalty related to the foregoing to the extent such
Claim is entitled to priority under § 507(a)(8) of the Code.

1.42 “Professional” means any attorney, accountant, appraiser, consultant, financial advisor or other
professional retained or to be compensated pursuant to an order of the Bankruptcy Court entered under
any provision of the Code.

1.43 “Professional Claim” means any Claim for compensation or reimbursement of a Professional arising
at any time before the Confirmation Date.

1.44 “Proof of Claim” means a proof of Claim filed pursuant to § 501 of the Code and Part III of the
Bankruptcy Rules.

1.45 “Rejection Claim” means a Claim arising from the rejection of an executory contract or unexpired
lease in such amounts as are permitted by the Code and applicable law, and as are allowed by the
Bankruptcy Court.

1.46 “Schedules” means the schedules of assets and liabilities and statement of financial affairs filed by
the Debtor with the Bankruptcy Court and any amendments thereto.

1.47 “Secured Claim” means any Claim, debt, or demand against the Debtor as determined in accordance
with § 506(a) of the Code which is secured by a properly perfected mortgage, deed of trust, Lien, pledge,
or security interest in, or right of set off against, any Property of the Debtor, but only to the extent of the
value of the Collateral as of the Confirmation Hearing.

1.48 “Unexpired Lease” means a lease of personal or realty which had neither expired by its terms nor
been properly terminated as of the Petition Date, and which has not expired by its terms or been rejected
by a Final Order on or prior to the Confirmation Date.
    Case 20-62128-pmb           Doc 76      Filed 08/21/20 Entered 08/21/20 13:59:34                  Desc Main
                                           Document      Page 5 of 11



1.49 “Unliquidated Claim” means any Claim, the amount of liability for which has not been fixed,
whether pursuant to agreement, applicable law, or otherwise, as of the date on which such Claim is sought
to be estimated.

1.50 “Unsecured Claim” means any unsecured debt, demand, or Claim of whatever nature other than an
Administrative Expense, a Professional Claim, a Priority Claim, a Priority Tax Claim, or a Secured
Claim, to the extent as determined and allowed by the Bankruptcy Court in accordance with § 502 of the
Code.


                                            ARTICLE II
                              CLASSIFICATION OF CLAIMS AND INTERESTS

        2.01                     All allowed claims entitled to priority under § 507 of the Code (except
                                 administrative expense claims under § 507(a)(2), [“gap” period claims in an
                                 involuntary case under § 507(a)(3),] and priority tax claims under §
                                 507(a)(8)).
        2.02 Classes 1-3.        The claims of Classes 1-3, to the extent allowed as a secured claim under §
                                 506 of the Code.
        2.03 Class 4             Equity interests of the Debtor.

                                                ARTICLE III
                             TREATMENT OF ADMINISTRATIVE EXPENSE CLAIMS,
                               U.S. TRUSTEES FEES, AND PRIORITY TAX CLAIMS

        3.01    Unclassified Claims. Under section § 1123(a)(1), administrative expense claims are not in classes.

        3.02    Administrative Expense Claims. Each holder of an administrative expense claim allowed under
§ 503 of the Code, will be paid in full on the effective date of this Plan (as defined in Article VII), in cash, or upon
such other terms as may be agreed upon by the holder of the claim and the Debtor.

        3.03    Priority Tax Claims. Each holder of a priority tax claim, if one exists, will be paid upon terms
consistent with § 1129(a)(9)(C) of the Code. Debtor is not aware of any priority claims.

        3.04    United States Trustee Fees. All fees required to be paid by 28 U.S.C. § 1930(a)(6) (U.S. Trustee
Fees) will accrue and be timely paid until the case is closed, dismissed, or converted to another chapter of the Code.
Any U.S. Trustee Fees owed on or before the effective date of this Plan will be paid on the effective date.

                                       ARTICLE IV
                     TREATMENT OF CLAIMS AND INTERESTS UNDER THE PLAN

        4.01    Claims and interests shall be treated as follows under this Plan:



  A. Class 1 (U.S. Bank National Association Secured Claim #1): Class 1 consists of the secured claim
  of U.S. Bank National Association (“US Bank”). Upon information and belief, US Bank asserts a first
  priority lien upon Debtor’s real property located at 3413 Plantation Dr., Albany, Georgia 31721 (the
  “Plantation Property”) pursuant to the Security Deed recorded in the records of the Superior Court of
  Dougherty County, Georgia on April 27, 2018 in Deed Book 4504, commencing on Page 252 (the
  “Plantation Security Deed”) from Debtor, as borrower, to Angel Oak Prime Bridge, LLC. The
 Case 20-62128-pmb         Doc 76    Filed 08/21/20 Entered 08/21/20 13:59:34           Desc Main
                                    Document      Page 6 of 11



Plantation loan is being serviced by Select Portfolio Servicing, Inc. (“SPS”). Debtor asserts that the
outstanding balance owed on the Plantation Security Deed on the Filing Date was approximately
$99,433.31.
        As of the Petition Date, the Debtor was approximately $11,594.72 in arrears on the Plantation
Note. As of August 21, 2020, total arrears are $15,610.13 (the “Plantation Arrearage”). The Plantation
Arrearage will be deferred as a non-interest bearing principal due as a balloon payment on the maturity
date of the loan on May 1, 2048. Debtor agrees to make regular monthly contractual payments to SPS,
including the escrow payment, currently in the amount of $796.16. These payments will be applied
contractually to the loan as they are received. Payments will begin on September 1, 2020.
        Payments shall be made directly to Secured Creditor, Select Portfolio Servicing, Inc., at Select
Portfolio Servicing, Inc., Attn: Remittance Processing, P.O. Box 65450, Salt Lake City, UT 84165-
0450, with reference to the last four digits of the Loan Number, or as otherwise directed.
        US Bank will continue to impound this loan for taxes and insurance related to the Plantation
Property and charge a monthly escrow payment in addition to Debtor’s monthly principal and interest
payment. Debtor is obligated to make the monthly escrow payment in addition to principal and interest
payments. Any escrow advances will remain due and owing on the loan and will be repaid through the
escrow loan account, except those that are included in the Total Arrears.
        All other terms of the Plantation Security Deed and Plantation Note not directly altered by this
agreement will remain in full force and effect.
        Upon receipt of the then outstanding balance of the Class 1 Claim, Class 1 Lender (or its
successor(s) or assign(s)) shall release its lien on the Plantation Property.
        The Claim of the Class 1 Lender is impaired by the Plan and the Holder of Class 1 Claim is
entitled to vote. Nothing herein shall constitute an admission as to the nature, validity, or amount of
claim. Debtor reserves the right to object to any and all claims.

B. Class 2 (U.S. Bank National Association Secured Claim #2): Class 2 consists of the secured claim
of U.S. Bank National Association (“US Bank”). Upon information and belief, US Bank asserts a first
priority lien upon Debtor’s real property located at 2207 Vineyard Court Albany, GA 31721 (the
“Vineyard Property”) pursuant to the Security Deed recorded in the records of the Superior Court of
Dougherty County, Georgia on April 27, 2018 in Deed Book 4504, commencing on Page 275 (the
“Vineyard Security Deed”) from Debtor, as borrower, to Angel Oak Prime Bridge, LLC. The Vineyard
loan is being serviced by Select Portfolio Servicing, Inc. Debtor asserts that the outstanding balance
owed on the Vineyard Security Deed on the Filing Date was approximately $101,232.30.
        As of the Petition Date, the Debtor was approximately $10,367.83 in arrears on the Vineyard
note. As of August 31, 2020, total arrears are $14,459.17 (the “Vineyard Arrearage”). The Vineyard
Arrearage will be deferred as a non-interest bearing principal due as a balloon payment on the maturity
date of the loan on April 1, 2048. Debtor agrees to make regular monthly contractual payments to US
Bank, including the escrow payment, currently in the amount of $681.89. These payments will be
applied contractually to the loan as they are received. Debtor will resume regular monthly payments on
September 1, 2020.
        Payments shall be made directly to Secured Creditor, Select Portfolio Servicing, Inc., at Select
Portfolio Servicing, Inc., Attn: Remittance Processing, P.O. Box 65450, Salt Lake City, UT 84165-
0450, with reference to the last four digits of the Loan Number, or as otherwise directed.
        US Bank will continue to impound this loan for taxes and insurance related to the Vineyard
Property and charge a monthly escrow payment in addition to Debtor’s monthly principal and interest
payment. Debtor is obligated to make the monthly escrow payment in addition to principal and interest
payments. Any escrow advances will remain due and owing on the loan and will be repaid through the
escrow loan account, except those that are included in the Total Arrears.
  Case 20-62128-pmb         Doc 76    Filed 08/21/20 Entered 08/21/20 13:59:34              Desc Main
                                     Document      Page 7 of 11



        All other terms of the Vineyard Security Deed and Vineyard Note not directly altered by this
agreement will remain in full force and effect.
        Upon receipt of the then outstanding balance of the Class 2 Claim, Class 2 Lender (or its
successor(s) or assign(s)) shall release its lien on the Vineyard Property.
        The Claim of the Class 2 Lender is impaired by the Plan and the Holder of Class 2 Claim is
entitled to vote. Nothing herein shall constitute an admission as to the nature, validity, or amount of
claim. Debtor reserves the right to object to any and all claims.

C. Class 3 (U.S. Bank National Association Secured Claim #3): Class 3 consists of the secured claim
of U.S. Bank National Association (“US Bank”). Upon information and belief, US Bank asserts a first
priority lien upon Debtor’s real property located at 4826 Marlborough Avenue, Albany, Georgia 31721
(the “Marlborough Property”) pursuant to the Security Deed recorded in the records of the Superior
Court of Dougherty County, Georgia on September 18, 2017 in Deed Book 4447, commencing on Page
1 (the “Marlborough Security Deed”) from Debtor, as borrower, to Angel Oak Prime Bridge, LLC. The
Marlborough loan is being serviced by BSI Financial Services. Debtor asserts that the outstanding
balance owed on the Marlborough Security Deed on the Filing Date was approximately $196,975.63.
Debtor values the Marlborough Property at $196,975.63 (such amount, plus interest accruing pursuant
to the following paragraph, is referred to herein as the “Secured Class 3 Claim”).
        Any payments paid to US Bank on its Secured Class 3 Claim after the Filing Date but before the
Effective Date, including any adequate protection payments, shall be applied to the principal balance of
the Secured Class 3 Claim. Debtor shall pay the Secured Class 3 Claim amortized over a 360 month
term with interest accruing at the annual rate of 4.5% from the Effective Date with payment
commencing on the Effective Date and continuing by the 30th day of each subsequent month in the
estimated amount of $998.05 per month. Debtor shall send such payments directly to US Bank. Any
payments in excess of the aforementioned monthly payment after the Effective Date shall be applied to
the principal balance of the Secured Class 3 Claim.
        US Bank shall retain its lien on the Marlborough Property and the lien shall be valid and fully
enforceable to the same validity, extent and priority as existed on the Filing Date (i.e. $196,975.63).
Debtor shall continue to remit insurance and tax escrow payments for the Marlborough Property to US
Bank in accordance with the pre-petition loan documents and practices between the parties. If Debtor
and US Bank cannot come to an agreement on the escrow practices within 60 days of confirmation,
Debtor will pay its property taxes and insurance separately, and any escrow balance held by US Bank
will be refunded to Debtor.
        All other terms and provisions in the Marlborough Security Deed and related loan documents
not specifically modified herein shall remain unaltered and in full force and effect following the
confirmation of Debtor’s Plan.
        Upon receipt of the then outstanding balance of the Secured Class 3 Claim, Class 3 Lender (or
its successor(s) or assign(s)) shall release its lien on the Marlborough Property.
        The Claim of the Class 3 Lender is impaired by the Plan and the Holder of Class 3 Claim is
entitled to vote. Nothing herein shall constitute an admission as to the nature, validity, or amount of
claim. Debtor reserves the right to object to any and all claims.


       D. Class 4 (Equity Security Holders). Class 4 consists of the Equity Holders of the Debtor.
Each equity security holder will retain its/his Interest in the reorganized Debtor as such Interest existed
as of the Petition Date. This class is not impaired and is not eligible to vote on the Plan.
    Case 20-62128-pmb           Doc 76     Filed 08/21/20 Entered 08/21/20 13:59:34                Desc Main
                                          Document      Page 8 of 11




                                         ARTICLE V
                            ALLOWANCE AND DISALLOWANCE OF CLAIMS

        5.01    Disputed Claim. A disputed claim is a claim that has not been allowed or disallowed by a final
non-appealable order, and as to which either: (i) a proof of claim has been filed or deemed filed, and the Debtor or
another party in interest has filed an objection; or (ii) no proof of claim has been filed, and the Debtor has
scheduled such claim as disputed, contingent, or unliquidated.

        5.02    Delay of Distribution on a Disputed Claim. No distribution will be made on account of a disputed
claim unless such claim is allowed by a final non-appealable order.

       5.03    Settlement of Disputed Claims. The Debtor will have the power and authority to settle and
compromise a disputed claim with court approval and compliance with Rule 9019 of the Federal Rules of
Bankruptcy Procedure.

                                      ARTICLE VI
               PROVISIONS FOR EXECUTORY CONTRACTS AND UNEXPIRED LEASES

        6.01    Assumed Executory Contracts and Unexpired Leases.

(a) The Debtor assumes the following executory contracts and/or unexpired leases effective upon the effective date
of this Plan: Any lease previously assumed pursuant to an Order of this Court or any residential real property lease
in which the lessee is a tenant of the Debtor.

(b) The Debtor will be conclusively deemed to have rejected all executory contracts and/or unexpired leases not
expressly assumed under section 6.01(a) above, or before the date of the order confirming this Plan, upon the
effective date of this Plan A proof of a claim arising from the rejection of an executory contract or unexpired lease
under this section must be filed no later than 60 days (60) days after the date of the order confirming this Plan.

                                          ARTICLE VII
                             MEANS FOR IMPLEMENTATION OF THE PLAN

        7.01    Parties Responsible for Implementation of the Plan. Upon confirmation, Debtor will be charged
with administration of the Case. Debtor will be authorized and empowered to take such actions as are required to
effectuate the Plan. Debtor will file all post-confirmation reports required by the United States Trustee’s office.
Debtor will also file the necessary final reports and will apply for a final decree as soon as practicable after
substantial consummation, the completion of the claims analysis and objection process, and following entry of Final
Orders in all Bankruptcy Court litigation. Debtor may be authorized to reopen this case after the entry of a Final
Decree to enforce the terms of the Plan including for the purpose of seeking to hold a party in contempt or to
enforce the confirmation or discharge injunction or otherwise afford relief to Debtor. The fee associated with the
Debtor’s motion to reopen Debtor’s case may be waived, and Debtor may not be responsible for payment of such to
the Clerk of Court for the Bankruptcy Court of the Northern District of Georgia or otherwise.

         kvng.dum enterprises limited liability company will continue to be the Manager of the Debtor and will be
entitled to any net proceeds after plan payments are made.

         7.02   Source of Cash Distributions. The source of funds for payments pursuant to the Plan will be the
rental income from the Debtor. The Plan provides that Debtor shall act as the Disbursing Agent to make payments
under the Plan unless Debtor appoints some other entity to do so. Debtor may maintain bank accounts under the
confirmed Plan in the ordinary course of business. Debtor may also pay ordinary and necessary expenses of
administration of the Plan in due course.
    Case 20-62128-pmb           Doc 76     Filed 08/21/20 Entered 08/21/20 13:59:34                 Desc Main
                                          Document      Page 9 of 11




         7.03    Preservation of Causes of Action. In accordance with section 1123(b)(3) of the Bankruptcy Code,
Debtor will retain and may (but is not required to) enforce all Retained Actions. After the Effective Date, Debtor, in
its sole and absolute discretion, shall have the right to bring, settle, release, compromise, or enforce such Retained
Actions (or decline to do any of the foregoing), without further approval of the Bankruptcy Court. Debtor (or any
successors, in the exercise of their sole discretion), may pursue such Retained Actions so long as it is the best
interests of Debtor (or any successors holding such rights of action). The failure of Debtor to specifically list any
claim, right of action, suit, proceeding or other Retained Action in this Plan does not, and will not be deemed to,
constitute a waiver or release by Debtor of such claim, right of action, suit, proceeding or other Retained Action,
and Debtor will retain the right to pursue such claims, rights of action, suits, proceedings and other Retained
Actions in their sole discretion and, therefore, no preclusion doctrine, collateral estoppel, issue preclusion, claim
preclusion, estoppel (judicial, equitable or otherwise) or laches will apply to such claim, right of action, suit,
proceeding or other Retained Actions upon or after the confirmation or consummation of this Plan. Debtor reserve
all causes of actions for breach of any former or now existing agreement or otherwise. Any failure by Debtor to
assert or set forth the occurrence of any other default or events of default which may have occurred shall not be
deemed to be a waiver, release or estoppel of such other default or event of default. Debtor hereby expressly
reserves the right to declare any such other default or event of default and to take such other action as Debtor may
be entitled to applicable law. No delay on the part of Debtor in exercising any right or remedy shall operate as a
waiver in whole or in part of any right or remedy. The Disclosure Statement and Plan are filed with a full
reservation of rights.

         7.04    Effectuating Documents, Further Transactions. Debtor is authorized to execute, deliver, file, or
record such contracts, instruments, releases, indentures, and other agreements or documents, and take such action as
may be necessary, desirable or appropriate to effectuate and further evidence the terms and conditions of this Plan
or to otherwise comply with applicable law.

        7.05     Further Authorization. Debtor shall be entitled to seek such orders, judgments, injunctions and
rulings as it deems necessary or desirable to carry out the intentions and purposes, and to give full effect to the
provisions, of this Plan.

        7.06    Liabilities of Debtor. Debtor will not have any liabilities except those expressly assumed under the
Plan. Debtor will be responsible for all expenses incurred by Debtor in the ordinary course of business after the
Filing Date, and those expenses will be paid in the ordinary course of business as they become due or as agreed
upon by holders of the expense claim.



                                               ARTICLE VIII
                                            GENERAL PROVISIONS

       8.01     Definitions and Rules of Construction. The definitions and rules of construction set forth in §§ 101
and 102 of the Code shall apply when terms defined or construed in the Code are used in this Plan.


        8.02    Effective Date of Plan. The effective date of this Plan is the 30th business day following the date
of the entry of the order of confirmation. But if a stay of the confirmation order is in effect on that date, the
effective date will be the first business day after that date on which no stay of the confirmation order is in effect,
provided that the confirmation order has not been vacated.

        8.03    Severability. If any provision in this Plan is determined to be unenforceable, the determination will
in no way limit or affect the enforceability and operative effect of any other provision of this Plan.
    Case 20-62128-pmb           Doc 76    Filed 08/21/20 Entered 08/21/20 13:59:34                  Desc Main
                                         Document     Page 10 of 11


        8.04    Binding Effect. The rights and obligations of any entity named or referred to in this Plan will be
binding upon, and will inure to the benefit of the successors or assigns of such entity.

         8.05   Captions. The headings contained in this Plan are for convenience of reference only and do not
affect the meaning or interpretation of this Plan.

         8.06    Controlling Effect. Unless a rule of law or procedure is supplied by federal law (including the
Code or the Federal Rules of Bankruptcy Procedure), the laws of the State of Georgia govern this Plan and any
agreements, documents, and instruments executed in connection with this Plan, except as otherwise provided in this
Plan.
         8.07 Vesting of Debtor’s Assets: Except as otherwise explicitly provided in the Plan, on the
Effective Date, all property comprising the Estate (including Retained Actions, but excluding property that has
been abandoned pursuant to an order of the Bankruptcy Court) shall revest in Debtor free and clear of all
Claims, Liens, charges, encumbrances, rights and Interests of creditors and equity security holders, except as
specifically provided in the Plan. As of the Effective Date, Debtor may use, acquire, and dispose of property
and settle and compromise Claims or Interests without supervision of the Bankruptcy Court, free of any
restrictions of the Bankruptcy Code or Bankruptcy Rules, other than those restrictions expressly imposed by
the Plan and Confirmation Order.

       8.08 Revocation: The Debtor reserves the right to revoke, and withdraw the Plan prior to
Confirmation. If the Debtor revokes and/or withdraw the Plan, then the Plan shall be deemed null and void and
nothing contained herein shall be deemed to constitute a waiver or release of any claims by or against the
Debtor, or any other person or entity or to prejudice in any manner the rights of such parties in any further
proceedings involving the Debtor.

       8.09 Liabilities: Debtor will not have any liabilities except those expressly assumed under the Plan.
Debtor will be responsible for all ongoing expenses and payments due and owing under the confirmed Plan.

        8.10 Plan Controls: In the event, and to the extent that any provision of the Plan is inconsistent with
the provisions of the Disclosure Statement, or any other agreement or instrument required or contemplated to
be executed by the Debtor or any other entity pursuant to the Plan, the provisions of the Plan shall control and
take precedence. In the event of any inconsistency between any provision of any of the foregoing documents
and any provision of the Confirmation Order, the Confirmation Order shall control and take precedence.

                                                   ARTICLE IX
                                                   DISCHARGE

        9.01    Discharge. On the confirmation date of this Plan, the debtor will be discharged from any debt that
arose before confirmation of this Plan, subject to the occurrence of the effective date, to the extent specified in §
1141(d)(1)(A) of the Code, except that the Debtor will not be discharged of any debt: (i) imposed by this Plan; (ii)
of a kind specified in § 1141(d)(6)(A) if a timely complaint was filed in accordance with Rule 4007(c) of the
Federal Rules of Bankruptcy Procedure; or (iii) of a kind specified in § 1141(d)(6)(B).

                                             ARTICLE X
                                    OTHER PROVISIONS- JURISDICTION

         The Court shall retain jurisdiction over the parties to, and the subject matter of, this Plan and all matters
related thereto until the Plan has been fully consummated and the case closed, or until the case is dismissed or
converted to another chapter of the Code.

                                                      Respectfully submitted this 21st day of August, 2020,
Case 20-62128-pmb   Doc 76    Filed 08/21/20 Entered 08/21/20 13:59:34      Desc Main
                             Document     Page 11 of 11




                                  By: /s/ Will Geer____________________
                                          Attorney for the Plan Proponent
